Exhibit 10.2

AMENDMENT TO FORBEARANCE AGREEMENT

THIS AMENDMENT TO FORBEARANCE AGREEMENT (this “Agreement”) is made this 10th day
of September, 2010 by and between Bank of America, National Association, as
successor by merger to LaSalle Bank National Association, as Trustee for the
Benefit of the Holders of Wachovia Bank Commercial Mortgage Trust, Commercial
Mortgage Pass-Through Certificates, Series 2007-WHALE 8 (“Trustee”) and MONDRIAN
HOLDINGS LLC, a Delaware limited liability company (the “Borrower”).

W I T N E S S E T H:

WHEREAS, Trustee and Borrower entered into that certain Forbearance Agreement,
dated as of July 9, 2010 (the “Forbearance Agreement”), pursuant to which
Trustee agreed to forbear from taking certain actions in connection with
Borrower’s failure to pay off the Note on the Maturity Date (as such terms are
defined in the Forbearance Agreement); and

WHEREAS, Trustee and Borrower desire to extend the Forbearance Period set forth
in the Forbearance Agreement.

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, and for such other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Trustee and Borrower hereby agree
as follows:

Section 1. Capitalized Terms. All capitalized terms used in this Agreement
without definition shall have the meaning assigned to those terms in the
Forbearance Agreement

Section 2. Effect of Prior Agreements. Except as specifically modified by the
terms of this Agreement, all prior agreements between Trustee, Servicer, Special
Servicer and Borrower, including, but not limited to the Note, the Mortgage, the
Forbearance Agreement and any other document evidencing, securing, governing or
guaranteeing the Loan (collectively, the “Loan Documents”) shall remain in full
force and effect. Borrower hereby ratifies and affirms all of its covenants and
obligations under the Loan Documents and Forbearance Agreement, as further
amended hereby, and further covenants and agrees to perform fully all of such
covenants and obligations in accordance with the express terms of the Loan
Documents and Forbearance Agreement, as further amended hereby.

Section 3. Amendment to Forbearance Agreement. Section 3.2 of the Forbearance
Agreement is hereby amended by changing the expiration date of the Forbearance
Period from “September 12, 2010” to “October 12, 2010.”

Section 4. Execution in Counterparts. This Agreement may be executed in any
number of separate counterparts by different parties hereto, each of which, when
so executed and delivered, shall be an original, but all counterparts shall
together constitute one instrument. This Agreement shall not be binding and
enforceable as to any party who executes this Agreement until it has been
executed by Borrower and Trustee, by and through Special Servicer.

Section 5. Further Assurances. Trustee and Borrower agree to cooperate with each
other in preparing and executing such other and further documents and taking
such other and further action as may be necessary or appropriate to implement
this Agreement.

1

 

1



--------------------------------------------------------------------------------



 



Section 6. Choice of Law. This Agreement shall be governed by, construed and
interpreted in accordance with the laws of the State of New York (excluding the
choice of law rules thereof).

Section 7. Invalidity of Any Part. In the event that any one or more of the
provisions of this Agreement shall for any reason be held to be invalid, illegal
or unenforceable, in whole or in part or in any respect, or in the event that
any one or more of the provisions this Agreement operate or would prospectively
operate to invalidate this Agreement, then and in any of those events, the
following shall occur: (a) the provision(s) shall be enforced to the fullest
extent of its validity, legality and enforceability; or (b) if such provisions
would operate so as to invalidate this entire Agreement, only such provision(s)
shall be void as though not herein contained, and the remainder of the clauses
and provisions of this Agreement will remain in full force and effect. If, for
any circumstance whatsoever, fulfillment of such provision shall be proscribed
by law, then the obligation to be fulfilled shall be reduced to the limit of
such validity.

Section 8. Miscellaneous. The recitals are incorporated into and made a part of
this Agreement. Whenever used in this Agreement, the singular shall include the
plural and the plural shall include the singular. The use of any gender, tense,
or conjugation shall include all genders, tenses, and conjugations. The
paragraph headings and subparagraph headings have been included for convenience,
are not part of this Agreement and shall not be taken as an interpretation of
any provision of this Agreement. This Agreement may only be amended, waived,
changed, modified, or discharged by an agreement in writing signed by the
parties.

[Signatures on following page.]

2

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, and intending to create an instrument under seal, Borrower
and Trustee have duly executed this Agreement under seal as of the day and year
first written above.

            BORROWER:    
MONDRIAN HOLDINGS LLC, a Delaware
limited liability company
    By:   Mondrian Senior Mezz, LLC, a Delaware
limited liability company, its sole member     By:   Morgans Group LLC, a
Delaware limited
liability company, its sole member     By:   Morgans Hotel Group Co., a
Delaware corporation, its managing member     By:   /s/ Richard Szymanski  
 
 
Name: Richard Szymanski
Title: CFO
    TRUSTEE:     BANK OF AMERICA, NATIONAL ASSOCIATION, AS SUCCESSOR BY MERGER
TO LASALLE BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE BENEFIT OF THE HOLDERS
OF WACHOVIA BANK COMMERCIAL MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-WHALE 8     By:   CWCapital Asset Management LLC,
solely in its capacity as Special Servicer     By:   /s/ Kevin Thompson  
 
 
Name: Kevin Thompson
Title: Vice President

3

3